Unpublished opinions are not-binding precedent in this circuit.
PER CURIAM:
Daniel Watlington appeals the district court’s order denying his “Request for Nunc Pro Tunc Amendment for Addendum Presentence Report.” We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Watlington, No. 5:05-cr-00004-F-1 (E.D.N.C. Sept. 15, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this *359court and argument would not aid the decisional process.
AFFIRMED